Citation Nr: 0508128	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-37 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration of the right eye, claimed as secondary to 
service-connected amblyopia of the left eye.

2.  Entitlement to service connection for macular 
degeneration and macular scarring of the left eye, claimed as 
secondary to service-connected amblyopia of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and W. F. L.



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for amblyopia of the left 
eye, claimed as a left eye condition, and entitlement to 
service connection for a right eye disability secondary to 
the veteran's claim of service connection for amblyopia of 
the left eye.

On April 13, 2004, a hearing was held in Washington, D. C., 
before C. P. Russell, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

On April 27, 2004, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2004).

This case was before the Board previously in June 2004 when 
the Board granted the veteran's claim of entitlement to 
service connection for amblyopia of the left eye.  The Board 
re-phrased the issue of secondary service connection as 
service connection on a secondary basis for a bilateral eye 
disability and remanded that issue to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for additional 
development.  The requested development regarding the 
veteran's claim of service connection for his right eye has 
been completed.

Veterans Law Judge Russell, who conducted the April 13, 2004, 
hearing and who ruled on the veteran's case in June 2004, has 
since retired from the Board.  In a February 8, 2005, letter 
from the Board to the veteran, the veteran was advised of 
that Veterans Law Judge Russell was no longer at the Board 
and was offered the opportunity to have a new hearing before 
a sitting Veterans Law Judge.  The veteran was also advised 
that if he failed to respond to the letter within 30 days, 
the Board would assume that he did not desire a new hearing.  
The veteran did not respond to the letter within 30 days.  
Accordingly, the Board may proceed to consider the veteran's 
appeal.

The issue of entitlement to service connection for macular 
degeneration and macular scarring of the left eye, claimed as 
secondary to service-connected amblyopia of the left eye will 
be addressed in the REMAND portion of this document.

Finally, the Board notes that the veteran was granted service 
connection for amblyopia of the left eye by a November 2004 
rating decision.  A noncompensable rating was assigned from 
July 5, 2001.  The Board notes that much confusion in this 
case has arisen because a VA examiner in November 2003 
defined amblyopia as a developmental disorder that occurs 
congenitally in childhood and is likely set by the age of 8 
to 12 years old; however, it is unclear whether the examiner, 
in providing that definition considered that the diagnosis of 
the veteran's "amblyopia" was in 1951.  Given that the 
Board only has jurisdiction of the veteran's service 
connection claim for macular degeneration or macular scarring 
of the left eye the Board has addressed this problem in the 
REMAND portion of this document; however, that may not 
ultimately provide a complete or adequate resolution to any 
confusion.

Although the veteran has apparently not yet filed a Notice of 
Disagreement with either the initial noncompensable rating 
for amblyopia of the left eye or the effective date assigned 
for the grant of service connection, the veteran or his 
representative still has sufficient time to do so with regard 
to the November 2004 rating decision.  See 38 C.F.R. 
§§ 20.300, 20.302(a) (2004) (rules regarding time limit and 
place of filing for a Notice of Disagreement); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding 
that when it is not possible to separate the effects of a 
service-connected condition from those of a non-service-
connected condition, all such signs and symptoms must be 
attributed to the service-connected condition).  (Regarding 
the assignment of the effective date, the veteran has 
previously contended that his claim for service connection 
for a left eye disability has been pending since he filed it 
in February 1974.  Although a July 2002 rating decision 
determined that it was not clear and unmistakable error for 
VA to have failed to respond to the veteran's February 1974 
claim, the rating decision did not address whether the 
veteran's claim of service connection had remained pending 
since that time.)


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran is service connected for amblyopia of the 
left eye.

4.  The veteran has age-related macular degeneration of the 
right eye.

5.  There is no medical evidence relating the veteran's 
macular degeneration of the right eye to any event or injury 
in service or any applicable presumptive period thereafter.

6.  Macular degeneration of the right eye is not proximately 
due to or the result of the veteran's service-connected 
amblyopia of the left eye.



CONCLUSION OF LAW

Service connection is not warranted for macular degeneration 
of the right eye.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claim of entitlement to service connection for 
a right eye disability secondary to a left eye condition was 
received on July 5, 2001.  In an August 27, 2001, letter, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Thereafter, in a 
rating decision dated in July 2002, the veteran's claim of 
entitlement to service connection for a right eye disability 
secondary to a left eye condition was denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on August 27, 
2001, complied with these requirements.

Additionally, the Board notes that the August 27, 2001, 
letter to the veteran properly notified him of his statutory 
rights.  That is, even though the August 27, 2001 letter 
requested a response within 60 days, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability or for the veteran's service-connected disability) 
records exist that have not been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in November 2003 and August 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in the June 2004 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2004).  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the veteran was diagnosed with amblyopia 
of the left eye while in service.  In a November 2004 rating 
decision by the AMC, service connection for amblyopia of the 
left eye was granted pursuant to a June 2004 Board decision.

The Board has reviewed all of the evidence contained in the 
veteran's claims folder, including his service medical 
records, the testimony of the veteran and his neighbor W. F. 
L. (Mr. L.) at an April 2004 hearing before the Board.  The 
evidence shows that the veteran has been diagnosed with age-
related macular degeration of the right eye and age-related 
maculopathy of the right eye; therefore, he satisfies the 
criterion of having a current disability.  However, as noted 
at an August 2004 VA eye examination and confirmed by the 
Board's review of the evidence, the earliest evidence of a 
diagnosis of macular degeneration of the right eye was at a 
February 2001 VA eye clinic consultation, approximately 48 
years after the veteran's military service.  At that time, 
the veteran reported a history of blindness in his left eye 
and complained of constant blurry vision in his right eye 
since undergoing a coronary artery bypass graft in December 
2000.  There is no medical evidence relating the macular 
degeneration of the right eye to any event or injury in 
service or any relevant presumptive period thereafter.  
Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's macular degeneration of the 
right eye is not the result of any event in service.

The veteran also contends that he has macular degeneration of 
the right eye that is secondary to his service-connected 
amblyopia of the left eye.  However, there is no medical 
evidence in the record that the veteran's macular 
degeneration of the right eye is caused by or aggravated by a 
service-connected disorder.  The veteran is service-connected 
only for amblyopia of the left eye.  The only medical 
evidence addressing a possible relationship between the 
veteran's macular degeneration of the right eye and the 
veteran's service-connected amblyopia of the left eye is the 
opinion of the VA examiner, who evaluated the veteran at an 
August 2004 VA eye examination and rejected the likelihood of 
any such relationship.  The examiner stated that the 
veteran's current condition of the right eye was consistent 
with a progressive dry form of age-related macular 
degeneration.  The examiner added that this is a process 
related to aging and "it is not likely to be related to the 
service-connected cause of decreased vision in the left 
eye."

At the April 2004 hearing before the Board, Mr. L. testified 
that the an optometrist at the VA Medical Center (VAMC) in 
Birmingham, Alabama, had told him that the veteran had 
received a trauma to his left eye in service and that the 
veteran's macular degeneration of the right eye had resulted 
from the veteran's right eye having to work harder to 
compensate for the weakened state of the veteran's left eye.  
Although a doctor purportedly made the original statement, 
the present statement is Mr. L.'s assertion and, as such, is 
insufficient to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) ("[T]he connection between 
what a physician said and a layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.").  Medical 
records of treatment of the veteran from December 2003 to 
March 2004 at the VAMC in Birmingham, Alabama, including 
records signed by the optometrist specifically identified by 
Mr. L., do not support the contentions by Mr. L.  There is no 
medical evidence to support the veteran's claim.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection on a 
secondary basis.

Although the veteran and Mr. L. clearly believe that the 
veteran's macular degeneration of the right eye is related to 
his military service or to his service-connected amblyopia of 
the left eye, their statements are not competent evidence to 
establish any such relationship.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because neither the veteran nor Mr. L. is not shown to be a 
medical professional, they are not competent to make a 
determination that veteran's macular degeneration of the 
right eye is related to his military service, to a disability 
incurred during service or any applicable presumptive period 
thereafter, or to his service connected disability.  See 
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.

Because there is no competent evidence relating the veteran's 
macular degeneration of the right eye to his military 
service, to his service-connected disability, or to a 
disability incurred during service or any applicable 
presumptive period thereafter, the veteran's claim for 
service connection must fail.  Accordingly, because the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection, the claim must be 
denied.



ORDER

Entitlement to service connection for macular degeneration of 
the right eye, to include as secondary to service-connected 
amblyopia of the left eye, is denied.


REMAND

The veteran's claim of entitlement to service connection for 
macular degeneration and macular scarring of the left eye, 
claimed as secondary to service-connected amblyopia of the 
left eye, is not ready for appellate review.  The most recent 
VA examination of the veteran's left eye in August 2004 
suggests that the Board in June 2004 framed the issue of the 
veteran's claim of secondary service connection of the left 
eye too narrowly.  At that time, the Board identified the 
veteran as having macular degeneration of the left eye; 
however, the report of the August 2004 VA eye examination 
indicates that the veteran has macular scarring of the left 
eye that may been different from age-related macular 
degeneration.  This is also shown on prior VA medical 
records.  Because of how the issue was framed by the Board, 
the medical opinion provided by the VA examiner is inadequate 
for the Board to decide the veteran's service connection 
claim.  The VA examiner noted that the veteran had a 
traumatic scar on his left eye but did not offer an 
explanation as to how that related to the veteran's military 
service or to his service-connected amblyopia of the left 
eye.  The veteran should be provided with a VA eye 
examination to determine whether the veteran has a current 
eye disability, other than amblyopia, that was incurred in 
service or is related to his service-connected amblyopia of 
the left eye.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA eye examination to the 
veteran to determine whether the veteran 
has a current disability of the left eye 
other than amblyopia (for which the 
veteran is already service-connected) 
that is related to his military service 
or to his service-connected amblyopia of 
the left eye.  (If the examiner who 
conducted the August 2004 VA eye 
examination of the veteran is available, 
a clarifying opinion/supplemental report 
by that examiner may be obtained in lieu 
of a new VA eye examination.  In that 
case, the examiner should state in any 
report whether a new examination is 
needed.)

The claims folder, including the reports 
of VA eye examinations in November 2003 
and August 2004;a May 2004 VA medical 
opinion; a December 22, 2003 VA treatment 
record; a February 5, 2001 VA eye clinic 
consultation; and the veteran's service 
medical records, should be made available 
to the examiner for review before the 
examination.  (The veteran's service 
medical records are contained in a large 
brown envelope at the bottom of the 
veteran's claims folder.)  The examiner 
is requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the veteran has a disability 
of the left eye other than amblyopia (for 
which the veteran is already service-
connected) that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the veteran's military 
service.

The examiner is also requested to opine 
whether the veteran has a disability of 
the left eye that is "at least as likely 
as not" caused by or aggravated by the 
veteran's service-connected amblyopia of 
the left eye.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

A complete rationale should be provided 
for any opinion expressed.  It would be 
helpful to the Board if the examiner 
discussed the significance of the terms 
"amblyopia," "suppression amblyopia," 
and "strabismic amblyopia," noting that 
the diagnosis of the veteran with 
"amblyopia" in service was in October 
1951.  Much confusion in this case has 
arisen because a VA examiner in November 
2003 defined amblyopia as a developmental 
disorder that occurs congenitally in 
childhood and is likely set by the age of 
8 to 12 years old.  However, the Board 
notes that STEDMAN'S MEDICAL DICTIONARY 
56 (26th ed. 1995) states:

[The word "amblyopia"] has meant 
"impaired vision" for many 
centuries.  As knowledge increased, 
it became reserved for cases with 
poor vision in one eye without 
detectable cause.  In most recent 
decades, as there came to be more 
discussion of "suppression 
amblyopia" in childhood, and as 
other causes of poor vision in one 
eye became evident, the word 
amblyopia has become almost 
synonymous with suppression 
amblyopia.

The Board suspects that the definitions 
of these terms is significant in this 
case, but lacks the medical expertise to 
properly rule upon the veteran's case 
without elaboration by a medical 
professional.  The veteran is currently 
receiving a noncompensable evaluation for 
his service-connected amblyopia, so it is 
important for the Board to understand 
what is encompassed by that term in order 
to determine whether the veteran has 
additional disabilities of the left eye 
that may be subject to service 
connection.  The law provides that when 
it is not medically possible to separate 
the effects of a service-connected 
condition from those of a non-service-
connected condition, all such signs and 
symptoms must be attributed to the 
service-connected condition.

2.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


